Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities: the claim states “have not a hydraulic circuit”, whereas the Examiner suggests claiming “do not have hydraulic circuits”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jidosha (JP S59-70876) in view of Koyo (JP 2005-306317).
In re claim 1, Jidosha discloses a steering device comprising 2a first steering mechanism (3) wherein the first steering mechanism comprises piston-cylinder steering having a first hydraulic actuator, a piston (33), and a first transmitting mechanism (15) that steers a first steered wheel (5b) in accordance with movement of the piston, a second steering mechanism (2), wherein the second steering mechanism comprises ball nut steering having a second hydraulic actuator, a second output shaft (18), a ball screw, a nut (12), and a second transmitting mechanism (15) that steers a second steered wheel (5a) in accordance with movement of the second output shaft, and a 
In re claim 19, Koyo further discloses wherein the 2ball nut steering does have 3not a hydraulic circuit as shown in Figure 2.  
1 In re claim 1011010, Koyo further discloses wherein the 2steering mechanism includes a speed reduction 3mechanism (22) provided between the output shaft (16) and the 4motor actuator (4); and the combination of Jidosha and Koyo discloses both steering mechanisms comprising the same components.  

1 In re claim 1511010, Koyo further discloses wherein the 2output shaft is connected to a steering column (2); the 3motor actuator (4) is provided to the steering column; 4and the motor actuator is arranged to provide a 5steering force to the steering column.  

Claims 2-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jidosha and Koyo in view of Tomizawa (US 2016/0090119).
In re claim i2, Koyo further discloses wherein the 2steering device includes a control device (10) configured to 3control and drive the motor actuator, but does not disclose controlling both the first motor actuator and the second 4motor actuator; and when the control device rotates the 5second motor actuator in a direction identical to the turning 6direction of the first steered wheel and the second steered 7wheel, the control device is configured to control and drive 8the first motor actuator and the second motor actuator so 9that a rotation torque of the second motor actuator is iogreater than a rotation torque of the first motor actuator. Tomizawa, however, does disclose controlling both the first motor actuator (80) and the second 4motor actuator (70); and when the control device rotates the 5second motor actuator in a direction identical to the turning 6direction of the first steered wheel and the second steered 7wheel, the control device is configured to control and drive 8the first motor actuator and the second motor actuator so 9that a 
In re claim 13, Tomizawa further discloses wherein 2when the control device rotates the second motor actuator 3in the direction identical to the turning direction of the first 4steered wheel and the second steered wheel, the control sdevice is configured to control and drive the first motor 6actuator so that the first steered wheel holds a turning angle (see [0024]-[0025]).  
-43-	In re claim 414, Tomizawa further discloses wherein when the control device rotates the second motor actuator 3in a direction identical to the turning direction of the 4second steered wheel at a predetermined vehicle speed or smore, the control device is configured to control and drive 6the first motor actuator so that the first steered wheel 7holds the turning angle (see [0024]-[0025]).  
1 In re claim 811010, Koyo further discloses wherein the 2steering device includes a control device (10) configured to 3control and drive the motor actuator; and the combination of Jidosha and Koyo discloses two motor actuators and wherein the second output shaft is connected to a 5steering wheel, but does not disclose wherein the control device is configured to 6control and drive the second motor actuator in advance of 7the first motor actuator. Tomizawa, however, does disclose a first motor actuator (80) and a second 4motor actuator (70) wherein the second output shaft is connected to a 5steering wheel; wherein the control device is configured to 6control and drive the second .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jidosha and Koyo in view of Nagase (US 8,408,353).
-45-	In re claim 11, Jidosha and Koyo further disclose wherein each of the first speed reduction mechanism and the 3second speed reduction mechanism includes gears, but does not specifically disclose a worm gear 4and a worm wheel.  Nagase, however, does disclose a power steering device having a speed reduction mechanism consisting of a worm gear mechanism having a worm wheel (21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering mechanism of Jidosha and Koyo such that it comprised the worm gear/wheel of Nagase to transmit the output torque of the motor to the steering mechanism.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jidosha and Koyo in view of Miyasaka (US 2015/0291208).
In re claims 116-18, the combination of Jidosha and Koyo discloses the steering device as claimed in Claim 1, but does not disclose wherein the 2steering device includes a first control device configured to 3control and drive the first motor actuator, .
Allowable Subject Matter
Claims 5-7, 13, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein 2when the control device rotates the second motor actuator 3in a direction identical to the turning direction of the 4second steered wheel, the control device is configured to 5control and drive the first motor actuator so as to suppress 6a disturbance from a road surface”, “an input shaft, a torsion bar, and a torque ssensor which are provided to the second steering 6mechanism;  7the input shaft is connected to a steering wheel;  athe torsion bar is provided between the input shaft 9and the second output shaft;  10the torque sensor is arranged to sense a steering 11torque of the second steering mechanism based on a 12relative rotation angle between the input shaft and the second output shaft; and -46-the control device is configured to control and drive 15the first motor actuator and the second motor actuator in 16accordance with the steering torque” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering cases of interest.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                           
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611